Exhibit 10.1

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED

2012 STOCK OPTION AND INCENTIVE PLAN

RESTRICTED SHARE UNIT AGREEMENT

FOR NON-OFFICER DIRECTORS

THIS RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”), dated as of
                    , is entered into between HARMAN INTERNATIONAL INDUSTRIES,
INCORPORATED, a Delaware corporation (the “Company”), and                     
(“Grantee”). Capitalized terms used herein but not defined shall have the
meanings assigned to those terms in the Company’s 2012 Stock Option and
Incentive Plan (the “Plan”).

W I T N E S S E T H:

A. Grantee is a Non-Officer Director of the Company; and

B. The execution of this Agreement in the form hereof has been authorized by the
Compensation and Option Committee of the Board (the “Committee”).

NOW, THEREFORE, in consideration of these premises and the covenants and
agreements set forth in this Agreement, the Company and Grantee agree as
follows:

1.      Grant of Restricted Share Units. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Plan, the
Company hereby grants to the Grantee {            } Restricted Share Units (the
“Grant”). This Agreement constitutes an “Evidence of Award” under the Plan.

2.      Date of Grant. The effective date of the Grant is                     
(the “Date of Grant”).

3.      Restrictions on Transfer of Restricted Share Units. Other than as
provided herein, neither the Restricted Share Units granted hereby nor any
interest therein shall be transferable other than by will or the laws of descent
and distribution.

4.      Vesting of Restricted Share Units.

(a) Except as otherwise provided in this Agreement, one-third of the Restricted
Share Units shall become nonforfeitable on each of the first three anniversaries
of the Date of Grant (each applicable date, a “Vesting Date”), unless earlier
forfeited in accordance with Section 5.

(b) Notwithstanding the provisions of Section 4(a) above, all Restricted Share
Units shall become immediately nonforfeitable upon the occurrence of a Change in
Control (as defined below). A “Change in Control” means the occurrence, before
this Agreement terminates, of any of the following events:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated



--------------------------------------------------------------------------------

under the Exchange Act) of 25% or more of the combined voting power of the then
outstanding securities of the Company entitled to vote generally in the election
of directors (the “Voting Shares”); provided, however, that for purposes of this
Section 4(b)(i), the following acquisitions shall not constitute a Change in
Control: (A) any issuance of Voting Shares directly from the Company that is
approved by the Incumbent Board (as defined in Section 4(b)(ii) below), (B) any
acquisition by the Company or a Subsidiary of Voting Shares, (C) any acquisition
of Voting Shares by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary or (D) any acquisition of Voting
Shares by any Person pursuant to a Business Combination that complies with
clauses (A), (B) and (C) of Section 4(b)(iii) below;

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director after the date
hereof whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least two-thirds of the Directors then constituting
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be deemed to have been a
member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a-12 of the Exchange
Act) with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(iii) consummation of a reorganization, merger or consolidation, a sale or other
disposition of all or substantially all of the assets of the Company or other
transaction (each, a “Business Combination”), unless, in each case, immediately
following the Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners of Voting Shares
immediately prior to the Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
Voting Shares of the entity resulting from the Business Combination (including,
without limitation, an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries), (B) no Person (other than the Company, such
entity resulting from the Business Combination, or any employee benefit plan (or
related trust) sponsored or maintained by the Company, any Subsidiary or such
entity resulting from the Business Combination) beneficially owns, directly or
indirectly, 25% or more of the combined voting power of the then outstanding
Voting Shares of the entity resulting from the Business Combination and (C) at
least a majority of the members of the board of directors of the entity
resulting from the Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
providing for the Business Combination; or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 4(b)(iii) hereof.

(c) Notwithstanding the provisions of Section 4(a) above, all Restricted Share
Units shall immediately become nonforfeitable upon Grantee’s termination of
service from the Board

 

2



--------------------------------------------------------------------------------

(i) after Grantee has both attained age 65 and completed at least five years of
service as a Director, (ii) because of the Grantee’s death, or (iii) because the
Grantee has become permanently disabled.

5.      Forfeiture of Restricted Share Units. Any of the Restricted Share Units
that remain forfeitable in accordance with Section 4 hereof shall be forfeited
if Grantee’s service as a non-officer director ceases for any reason, other than
subsequently becoming an officer or employee of the Company or a Subsidiary
while remaining a director, prior to the applicable Vesting Date and prior to
such shares becoming nonforfeitable in accordance with Section 4 hereof.

6.      Payment of Restricted Share Units. The restrictions on transfer on the
Restricted Share Units imposed by Section 3 shall lapse and the shares of Common
Stock underlying the Restricted Share Units shall be transferred to the Grantee
(or to the Grantee’s estate as the case may be), except as otherwise provided in
Section 8 and Section 10, upon the first to occur of the following events;
provided, however, that the Committee, in its sole discretion, may settle the
award of Restricted Share Units wholly, or partly in cash:

(a) the death of the Grantee;

(b) the disability of the Grantee, as the term “disability” is defined for
purposes of Section 409A of the Code;

(c) a Change in Control, provided that such event constitutes a “change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation,” as that term is defined
for purposes of Section 409A of the Code; and

(d) the separation from service from the Company of the Grantee, as the term
“separation from service” is defined for purposes of Section 409A of the Code.

7.      Dividend, Voting and Other Rights. The Grantee shall have no rights of
ownership in the Restricted Share Units and shall have no voting rights with
respect to such Restricted Share Units until the date on which the shares of
Common Stock are transferred to the Grantee pursuant to Section 6 above. From
and after the Date of Grant and until the earlier of (a) the time when the
Grantee receives the shares of Common Stock underlying the Restricted Share
Units in accordance with Section 6 hereof or (b) the time when the Grantee’s
right to receive the Restricted Share Units is forfeited in accordance with
Section 5 hereof, the Company shall pay to the Grantee whenever a normal cash
dividend is paid on shares of Common Stock, an amount of cash equal to the
product of the per-share amount of the dividend paid times the number of such
Restricted Share Units. Such payment shall be made within 30 days after the
corresponding dividend payment is made to the stockholders of the Company.

8.      Retention of Common Stock by the Company. At such time as the Restricted
Share Units become payable as specified in this Agreement, the Company shall
direct the transfer agent to forward all such payable shares of Common Stock to
the Grantee.

 

3



--------------------------------------------------------------------------------

9.      Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any shares of Common Stock or other securities pursuant to
this Agreement if the issuance thereof would, in the reasonable opinion of the
Company, result in a violation of any such law. In such case, the Company shall
comply with Treasury Regulation section 1.409A-2(b)(7)(ii).

10.    Compliance with Section 409A of the Code. Notwithstanding any provision
of this Agreement to the contrary, if the Grantee is a “specified employee”
(within the meaning of Section 409A of the Code (“Section 409A”) and determined
pursuant to procedures adopted by the Company from time to time) at the time of
his or her “separation from service” (within the meaning of Section 409A) and if
any payment to be received by the Grantee under Section 6 or Section 8 upon his
or her separation from service would be considered deferred compensation (the
“Delayed Payment”) under Section 409A, then the following provisions will apply
to the Delayed Payment. Each such payment of deferred compensation that would
otherwise be payable pursuant to Section 6 or Section 8 during the six-month
period immediately following the Grantee’s separation from service will instead
be paid or made available on the earlier of (i) the first business day of the
seventh month following the date the Grantee incurs a separation from service
and (ii) the Grantee’s death. In the event this Section 10 applies, the fair
market value of the Restricted Share Units shall be the fair market value, as
determined in accordance with the Plan, on the earlier of the dates specified in
clauses (i) and (ii) above. To the extent applicable, it is intended that this
Agreement and the Plan comply with the provisions of Section 409A and shall be
interpreted consistent with Section 409A.

11.    Communications. All notices, demands and other communications required or
permitted hereunder or designated to be given with respect to the rights or
interests covered by this Agreement shall be deemed to have been properly given
or delivered when delivered personally or sent by certified or registered mail,
return receipt requested, U.S. mail or reputable overnight carrier, with full
postage prepaid and addressed to the parties as follows:

 

If to the Company, at:

   400 Atlantic Street, Suite 1500       Stamford, CT 06901       Attention:
General Counsel   

If to Grantee, at:

   Grantee’s address provided by Grantee on the last page hereof   

Either the Company or Grantee may change the above designated address by written
notice to the other specifying such new address.

12.    Interpretation. The interpretation and construction of this Agreement by
the Committee shall be final and conclusive. No member of the Committee shall be
liable for any such action or determination made in good faith.

13.    Amendment in Writing. This Agreement may be amended as provided in the
Plan; provided, however, that all such amendments shall be in writing.

 

4



--------------------------------------------------------------------------------

14.    Integration. The Restricted Share Units are granted pursuant to the Plan.
Notwithstanding anything in this Agreement to the contrary, this Agreement is
subject to all of the terms and conditions of the Plan, including but not
limited to Section 11.15 of the Plan. A copy of the Plan is available upon
request and is incorporated herein by reference. As such, this Agreement and the
Plan embody the entire agreement and understanding of the Company and Grantee
and supersede any prior understandings or agreements, whether written or oral,
with respect to the Restricted Share Units.

15.    Severance. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof and the remaining provisions hereof shall continue
to be valid and fully enforceable.

16.    Governing Law. This Agreement is made under, and shall be construed in
accordance with, the laws of the State of Delaware.

17.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed by a duly authorized
representative of the Company on the day and year first above written.

 

HARMAN INTERNATIONAL INDUSTRIES,

INCORPORATED

By:

 

/s/ Dinesh C. Paliwal

Name:

 

Dinesh C. Paliwal

Title:

 

Chairman, President and CEO

The undersigned Grantee acknowledges receipt of an executed copy of this
Agreement and accepts the Restricted Share Units subject to the applicable terms
and conditions of the Plan and the terms and conditions hereinabove set forth.

 

Date:                                                  

 

      Grantee  

 

6